UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1297




In re:       JOHN ROOSEVELT BACCUS,

                  Petitioner.




                   On Petition for Writ of Mandamus


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


John Roosevelt Baccus, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Roosevelt Baccus petitions for a writ of mandamus

seeking an order directing the release of materials related to

grand jury proceedings.          We conclude that Baccus is not entitled

to mandamus relief.

           Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                In re First Fed. Sav. &

Loan   Ass’n,   860     F.2d    135,    138    (4th    Cir.   1988).        Further,

mandamus   is   a     drastic    remedy       and   should    only   be    used   in

extraordinary circumstances.           Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

           The relief sought by Baccus is not available by way of

mandamus      because     there        are     other     remedies         available.

Accordingly,    although        we   grant     leave    to    proceed     in   forma

pauperis, we deny Baccus’s motion to appoint counsel and the

petition for writ of mandamus.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 PETITION DENIED




                                          2